Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1 recites “i.e.” in line 21, it is unclear whether the limitation following the phrase is part of the claimed invention.  
Claim 2 recites “i.e.” in line 26, it is unclear whether the limitation following the phrase is part of the claimed invention.  
Claim 2 recites the function “t=1E+07e-97.34I” in line 29, which includes “I” at the end of function but should include --I’-- to reflect the use of the training eigenvector. Further, it is unclear if the function is based on the eigenvector or the training eigenvector.
Claim 4 recites “the regression coefficient” however, there is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the prediction coefficient of determination” in line 3 and “the prediction root mean square error” however, there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “said scanning the frozen pork training samples in step (a).”  Claim 6 depends from claim 1, however, this limitation is making reference to a limitation in claim 2. Thus, it appears this claim was intended to be dependent upon claim 2. 
The balance of claims are objected to for being dependent upon an already objected claim.
Appropriate correction is required.



Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art of record discloses a method for rapidly predicting freezer storage time of frozen pork based on reflectance ratio of two near-infrared bands, characterized in that, it comprises the steps of: 
scanning frozen pork and calibrating to obtain near-infrared spectrum of the frozen pork; 
calculating a center value Rm1350 of a band centered on a 1350 nm characteristic peak, a center value Rm1980 of a band centered on a 1890 nm characteristic peak and a center value Rm1500 of a band centered on a 1500 nm reference peak in the near-infrared spectrum of the frozen pork

    PNG
    media_image1.png
    87
    543
    media_image1.png
    Greyscale
 
wherein R1348 , R1349, R1350, R1351, R1352, R1888, R1889, R1890, R1891, R1892, R1498, R1499, R1500, R1551, R1552 are reflectance of the frozen pork at 1348 nm, 1349 nm, 1350 nm, 1351 nm, 1352 nm, 1888 nm, 1889 nm, 1890 nm, 1891 nm, 1892 nm, 1498 nm, 1499 nm, 1500 nm, 1501 nm, 1502nm, respectively; 
calculating a standard center value Sm1890 of the characteristic band centered on 1890nm:  
    PNG
    media_image2.png
    18
    183
    media_image2.png
    Greyscale
 
treating the ratio of Rm1350 to Sm1890 as an eigenvector I, i.e., I= Rm1350/Sm1890;  
13(5) substituting the eigenvector I into a characteristic exponential function t=1E+07e-97.34I
The balance of claims are allowable for the above stated reasons. 
References such as Prado teach generally using NIR spectroscopy on pork and includes producing training data using various slices of pork filets with varying slaughter dates as well as various gases and under refrigeration. Prado does not teach analyzing frozen pork and further does not disclose the above claimed combination of method steps to predict the freezer storage time of the frozen pork.
Further, references such as Prevolnik teach using NIR spectroscopy to discriminate between frozen-thawed and fresh meat, as well as predicting the chemical composition and quality of the meat, but does not disclose analyzing frozen pork and further does not disclose the above claimed combination of method steps to predict the freezer storage time of the frozen pork.
Further, references such as Wu teach using NIR spectroscopy to monitor different frozen thawed meat samples to monitor TBARS a chemical product in the deterioration of meat, to determine the real-time quality of meat. Wu does not teach the above claimed combination of method steps to predict the freezer storage time of the frozen pork.
References such as Park teach using NIR to determine Prok freshness but does not disclose the above claimed combination of method steps to predict the freezer storage time of the frozen pork.
Conclusion
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896